DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8, 10, 13, 14, 16, 18, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Luca et al. U.S. PGPub 2012/0150333.
Regarding claims 1 and 13, De Luca discloses an indoor air quality (IAQ) system for a building, comprising: at least one of: a temperature sensor configured to measure a temperature of air at the temperature sensor; a relative humidity (RH) sensor configured to measure a RH of air at the RH sensor; a particulate sensor configured to measure an amount of particulate of at least a predetermined size present in air at the particulate sensor (e.g. pg. 8, ¶80, Fig. 1, #18); a volatile organic compound (VOC) sensor configured to measure an amount of VOCs present in air at the VOC sensor; and a carbon dioxide sensor configured to measure an amount of carbon dioxide present in air at the carbon dioxide sensor; at least one of: a microphone; and a camera (e.g. pg. 6, ¶62; pg. 8, ¶80 and 82; pg. 10, ¶98; pg. 11, ¶113; pg. 12, ¶117; Fig. 1, #16); a condition identification module (e.g. Fig. 1, #19) configured to, based on output from the at least one of the microphone and the camera, indicate an occurrence of a user having a physical condition (e.g. coughing) (e.g. pg. 6, ¶62; pg. 8, ¶80 and 82; pg. 10, ¶98; pg. 11, ¶113; 
 	Regarding claims 2 and 14, De Luca discloses the IAQ system of claim 1 wherein the condition identification module is configured to indicate the occurrence of the user at least one of coughing, wheezing, and sneezing based on a comparison the output from at least one of the microphone and the camera with predetermined output indicative of the at least one of coughing, wheezing, and sneezing (e.g. pg. 6, ¶62; pg. 8, ¶80 and 82; pg. 10, ¶98; pg. 11, ¶113; pg. 12, ¶117; Fig. 1). 
 	Regarding claims 4 and 16, De Luca discloses the IAQ system of claim 1 further comprising an IAQ sensor module comprising: the at least one of the temperature sensor, the RH sensor, the particulate sensor, the VOC sensor, and the carbon dioxide sensor; and at least one of the microphone and the camera (e.g. pg. 6, ¶62; pg. 8, ¶80 and 82; pg. 10, ¶98; pg. 11, ¶113; pg. 12, ¶117; Fig. 1). 
 	Regarding claim 5, De Luca discloses the IAQ system of claim 1 further comprising: an IAQ sensor module comprising the at least one of the temperature sensor, the RH sensor, the particulate sensor, the VOC sensor, and the carbon dioxide sensor, wherein at least one of the microphone and the camera is implemented separately from the IAQ sensor module (e.g. pg. 6, ¶62; pg. 8, ¶80 and 82; pg. 10, ¶98; pg. 11, ¶113; pg. 12, ¶117; Fig. 1). 
 	Regarding claims 7 and 18, De Luca discloses the IAQ system of claim 1 wherein the correlation module is configured to selectively identify the presence of the correlation in response to the at least one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide changing by at least a predetermined amount during a predetermined period before the 
 	Regarding claims 8 and 19, De Luca discloses the IAQ system of claim 1 wherein the correlation module is configured to selectively identify the presence of the correlation in response to the at least one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide being, within a predetermined period before the occurrence of the user having the physical condition (e.g. pg. 6, ¶62; pg. 8, ¶80 and 82; pg. 10, ¶98; pg. 11, ¶113; pg. 12, ¶117; Fig. 1), one of: greater than a predetermined value; and outside of a predetermined range (e.g. pg. 10, ¶98-101; Fig. 6). 
  	Regarding claims 10 and 21, De Luca discloses the IAQ system of claim 1 further comprising a mitigation module configured to selectively turn on and off at least one of a plurality of mitigation devices based on the at least one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide (e.g. pg. 6, ¶62; pg. 8, ¶80 and 82; pg. 10, ¶98; pg. 11, ¶113; pg. 12, ¶117; Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9, 12, 13, 15, 17, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Luca as applied to claims 1 and 13 above, and further in view of Monautou et al. U.S. PGPub 2016/0256097.
Regarding claims 3, 6, 9, 12, 15, 17, 20 and 23, De Luca does not a disclose identifying a watery eyes condition for a user.
Regarding claims 3 and 15, De Luca discloses identifying a physical condition, but does not explicitly disclose identifying a watery eyes condition of a user. Regarding claims 6 and 17, De Luca discloses wirelessly transmitting and receiving sensor data (e.g. pg. 11, ¶113; Fig. 1), but does not explicitly disclose using antennas. Regarding claims 9 and 20, De Luca does not explicitly disclose displaying physical conditions of the user. Regarding claims 12 and 23, De Luca does not disclose a user inputting their physical condition.
	Regarding claims 3 and 15, Monautou discloses a condition identification module is configured to indicate the occurrence of the user having watery eyes based on at least one of (a) receipt of user input indicative of the user having watery eyes and (b) a comparison of the output from the camera with predetermined output indicative of watery eyes (e.g. pg. 5, ¶76; pg. 8, ¶111). Regarding claims 6 and 17, Monatou discloses a first transceiver configured to wirelessly transmit, via at least one antenna, the at least one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide (e.g. pg. 10, ¶127); and a second transceiver configured to wirelessly receive, from the first transceiver via at least one antenna, the at least one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide (e.g. pg. 10, ¶127), wherein the condition identification module receives the at least one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide from the second transceiver (e.g. pg. 3, ¶55; pg. 7, ¶100; pg. 10, ¶133; pg. 11, ¶140; pg. 15-16, ¶206-212). Regarding claims 9 and 20, Monautou discloses a computing device having a display, the computing device being configured to selectively display, on the display: the at least one of the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide over a period of time; and indicators of the occurrence of the user having the physical condition over the period of time (e.g. pg. 4, ¶61; pg. 8, ¶105). Regarding claims 
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to monitor the watery eye condition of the user, utilize antennas to transmit and receive senor signals, display an indication of a physical condition and receive user input indicating a physical condition. One of ordinary skill in the art would have been motivated to do this since identifying watery eyes can be an indicator to implement mitigation, antennas are typically used in wireless communication, displaying a physical condition allows the user to monitor their physical condition and user inputting their physical condition is an additional way of identifying the condition.
 	Therefore, it would have been obvious to modify De Luca with Monautou to obtain the invention as specified in claims 3, 6, 9, 12, 13, 15, 17, 20 and 23.

Allowable Subject Matter
Claims 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
September 9, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116